Helvetia Asset Recovery




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2014

                                      No. 04-14-00012-CV

                                         Burton KAHN,
                                           Appellant

                                                v.

                           HELVETIA ASSET RECOVERY INC.,
                                      Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18355
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       In this interlocutory appeal, Appellant Burton Kahn filed a notice of appeal stating the
following:

       Defendant Burton Kahn desires to appeal from the cause number 2013CI18355.
       The Court did not rule on Plaintiff being a Foreign Corporation and is
       Maintaining Suit Without a Certificate of Authority by the court 407th Judicial
       District Bexar County, Texas on December 11, 2013.

In an order dated January 23, 2014, we explained that it appeared from his notice of appeal that
Kahn is complaining the trial court did not rule on his Motion to Show Authority at a hearing
held on December 11, 2013. Thus, Kahn’s notice of appeal did not point to an appealable
interlocutory order, but instead complained of a trial court’s failure to rule on a motion. We
explained that we have no jurisdiction over a trial court’s failure to rule on a motion in an
interlocutory appeal.

        This court has jurisdiction over appeals from final judgments or orders. A judgment or
order is final for purposes of appeal if it actually disposes of all pending parties and claims
before the court. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Here, there is no
final judgment or order. Interlocutory orders may be appealed only if a specific statute authorizes
such an interlocutory appeal. In Kahn’s response to our show cause order, he states that he is
appealing from the trial court’s temporary injunction. Section 51.014(a)(4) of the Texas Civil
Practice and Remedies Code states that a person may appeal from an interlocutory order that
“grants or refuses a temporary injunction or grants or overrules a motion to dissolve a temporary
injunction as provide by Chapter 65.” See TEX. CIV. PRAC. & REM. CODE ANN. ' 51.014(a)(4).
Because the temporary injunction granted in this case is an appealable interlocutory order, we
retain this case on the docket of this court and reinstate appellate deadlines.

        Because the clerk’s and reporter’s records have been filed, we ORDER appellant to file
his brief on or before March 17, 2014.




                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court